Opinion issued March 25, 2010
 
 
 

                                                            
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
________________
 
NO. 01-07-00762-CV
 

 

SCTW HEALTH CARE CENTER, INC., WTCS HEATH CARE CENTER,
INC., STAN STEELE, AND WYNELL SUITT, Appellants
 
V.
 
AAR INCORPORATED, ST. PAUL FIRE & MARINE INSURANCE
COMPANY, AND ST. PAUL MERCURY INSURANCE COMPANY, Appellees

 

On Appeal from the 212th
District Court
Galveston County, Texas
Trial Court Cause No. 05-CV-1448

 





SUPPLEMENTAL MEMORANDUM OPINION ON
REHEARING
On October 15, 2009, we issued our
opinion and judgment in this case. 
Appellants, SCTW Health Care Center, WTCS Health Care, Stan Steele, and
Wynnell Suitt (collectively, “SCTW”), and Appellee AAR, Incorporated,
subsequently filed a joint motion for rehearing, asking us to vacate part of our
judgment, set aside the trial court’s verdict on the controversy between them,
and remand that part of the case to the trial court for entry of judgment in
accordance with a settlement agreement reached between them.  The remaining Appellees, St. Paul Fire & Marine Insurance Company and St.
Paul Mercury Insurance Company (collectively, “St. Paul”), are not opposed to
this relief, so long as our opinion and judgment in favor of St. Paul on the
claims against them are not disturbed and we do not vacate the trial court’s
order striking SCTW’s cross-claim against St. Paul.
Accordingly,
we grant the Joint Motion for Rehearing to Vacate Judgment and Remand for Entry
of Judgment Pursuant to Settlement.  We
vacate the portions of our judgment relating to the controversy between SCTW
and AAR, reverse the trial court’s judgment on those claims, and remand that part of the case to the
trial court for entry of judgment in accordance with a settlement agreement
reached between them.  We leave intact
that portion of our judgment relating to SCTW’s claims against St. Paul,
affirming the trial court’s judgment in favor of St. Paul.
We withdraw our judgment and mandate
of October 15, 2009, and issue a new one in its stead.
                             
 
                             
 
George C. Hanks, Jr.
                                                          Justice
 
Panel consists of Chief Justice Radack, and Justices Alcala
and Hanks.